Case: 20-60871     Document: 00516203972         Page: 1     Date Filed: 02/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                February 15, 2022
                                  No. 20-60871                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Delmy Esmeralda Aldana-Ramirez; Keydi Cristal
   Aldana-Ramirez; Josue Isaac Estrada-Aldana,

                                                                        Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 861 397
                              BIA No. A209 861 398
                              BIA No. A209 861 399



   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60871     Document: 00516203972           Page: 2   Date Filed: 02/15/2022




                                    No. 20-60871


          Delmy Esmerelda Aldana-Ramirez, a native and citizen of Honduras,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing her appeal from the denial of her applications for asylum,
   withholding of removal, and protection under the Convention Against
   Torture (CAT). Included in her applications as derivative beneficiaries are
   her children Keydi Cristal Aldana-Ramirez and Josue Isaac Estrada-Aldana.
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings, including the denial of asylum,
   withholding of removal, and CAT protection, are reviewed under the
   substantial evidence test, meaning that this court may not overturn factual
   findings unless the evidence compels a contrary conclusion. Chun v. INS, 40
   F.3d 76, 78 (5th Cir. 1994) (per curiam). Questions of law are reviewed de
   novo. Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
          Aldana-Ramirez’s asylum claim based on membership in the
   particularized social group (PSG) of “Honduran women who are unable to
   leave a domestic relationship” fails because that PSG is not cognizable. See
   Gonzales-Veliz v. Barr, 938 F.3d 219, 232 (5th Cir. 2019) (holding that
   “Honduran women unable to leave their relationship” was not cognizable).
   Likewise, substantial evidence supports the BIA’s conclusion that Aldana-
   Ramirez’s second PSG is not cognizable because “Honduran women who
   are viewed as property by virtue of their position in a domestic relationship”
   lacks particularity. See id. at 229. Furthermore, the PSG is not sufficiently
   defined independently of the harm. See id. Aldana-Ramirez’s asylum claim
   based on the political opinion of “opposition to unchallenged male
   dominance and aggression” similarly fails because substantial evidence
   supports the BIA’s conclusion that she was a victim of domestic violence and
   not targeted because of any actual or imputed political opinions.         See




                                         2
Case: 20-60871      Document: 00516203972           Page: 3    Date Filed: 02/15/2022




                                     No. 20-60871


   Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 351 (5th Cir. 2002); see also Du v.
   Barr, 975 F.3d 444, 447 (5th Cir. 2020).
          In Vazquez-Guerra v. Garland, 7 F.4th 265, 271 (5th Cir. 2021), petition
   for cert. filed (U.S. Oct. 27, 2021) (No. 21-632), we rejected the next argument
   urged by Aldana-Ramirez—namely, that the BIA erred in failing to fully
   analyze her withholding of removal claim. Although Aldana-Ramirez argues
   that a claim for withholding of removal has a lower nexus standard than
   asylum and therefore cannot be dismissed by virtue of a failed asylum claim,
   we have held that “applicants for withholding of removal must similarly [to
   an asylum applicant] show that a protected ground . . . was or will be at least
   one central reason for persecuting the applicant.” See id. (cleaned up).
          Regarding her CAT claim, Aldana-Ramirez has failed to produce
   evidence that would compel a different conclusion that the Honduran
   government would acquiesce in her torture. See Hakim v. Holder, 628 F.3d
   151, 155 (5th Cir. 2010). Although the record includes evidence of the plight
   of women in Honduras at the hands of domestic abusers and the low efficacy
   of the Honduran government’s response, there is record support for the IJ’s
   finding that the Honduran government is at least making attempts to assist
   women subjected to domestic violence. Cf. Aviles-Tavera v. Garland, 22
   F.4th 478, 486 (5th Cir. 2022) (noting that “a foreign government’s failure
   to apprehend the persons threatening the alien or the lack of financial
   resources to eradicate the threat or risk of torture do not constitute sufficient
   state action” (cleaned up)).
          Finally, this court lacks jurisdiction to review Aldana-Ramirez’s
   argument that the BIA violated Matter of A-C-A-A-, 28 I. & N. Dec. 84 (Att’y
   Gen. 2020), vacated by Matter of A-C-A-A-, 28 I. & N. Dec. 351 (Att’y Gen.
   2021), because she did not exhaust her administrative remedies by raising it
   first before the BIA in a motion to reconsider. See Avelar-Oliva v. Barr, 954




                                          3
Case: 20-60871     Document: 00516203972           Page: 4     Date Filed: 02/15/2022




                                    No. 20-60871


   F.3d 757, 766 (5th Cir. 2020); see also Gonzalez Hernandez v. Garland, 9 F.4th
   278, 284–86 (5th Cir. 2021) (observing that a motion to reconsider is the
   proper vehicle for raising a change in law with the BIA).
          Accordingly, Aldana-Ramirez’s petition for review is DISMISSED
   IN PART and otherwise DENIED.




                                         4